Ltjke, J.
This being a proceeding to foreclose a half-cropper’s laborer’s lien, and it not appearing, either from the affidavit of foreclosure or from the evidence of plaintiff, who was the only witness sworn, that the defendant was bound, under his contract, to furnish the plaintiff with supplies, the following charge of the court was error: “On the question of advances, I charge you that where a contract of this kind is entered into, and the landlord undertakes and agrees to furnish the cropper supplies sufficient to aid him in making and gathering a crop, he would be bound to furnish such necessary supplies, if you find that they were necessary and that they were reasonable supplies,” . . and that if the landlord did so fail to furnish such supplies, the half-cropper would be relieved from his contract. This charge was not authorized either by the pleading or the evidence, and was harmful error. Commercial Bank v. Dasher, 24 Ga. App. 736 (102 S. E. 177), and citations. See also Harvey v. Lewis, 19 Ga. App. 655 (91 S. E. 1052).

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.